Citation Nr: 0705508	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  99-06 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to an increased rating for residuals of bilateral 
inferior pubic rami fractures, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel




INTRODUCTION

The veteran had active service from January 1985 to June 
1986.

This matter initially came before the Board of Veterans 
Appeals (Board) from a May 1998 rating action in which the RO 
granted an increased rating from 0 to 10 percent for 
residuals of bilateral inferior pubic rami fractures.  The 
veteran filed a notice of disagreement (NOD) with the 10 
percent rating in October 1998, and the RO issued a Statement 
of the Case (SOC) in January 1999. The veteran filed a 
Substantive Appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in March 1999, and the RO issued a 
Supplemental SOC (SSOC) in May 2002.

By letters of August 2003, the RO notified the veteran and 
her of representative of a Board hearing that had been 
scheduled for her at the RO for a date in September. The 
veteran failed to report for the hearing.

In September 2004, the Board remanded the matter to the RO 
for further development of the evidence and for due process 
development. After accomplishing further action, the RO 
continued the denial of a rating in excess of 10 percent for 
residuals of bilateral inferior pubic rami fractures (as 
reflected in the August 2005 SSOC), and returned the matter 
to the Board.  In December 2005, the Board again remanded the 
claim for additional development.  The RO accomplished this 
development to the extent possible, continued the denial of 
the claim (as reflected in the October 2006 SSOC), and 
returned the matter to the Board for further appellate 
consideration.

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C. VA will notify the veteran 
when further action, on her part, is required.




REMAND

Unfortunately, the Board finds that further RO action on the 
claim on appeal is warranted, even though such action will, 
regrettably, further delay an appellate decision on this 
matter.

In the Board's September 2004 remand, the Board instructed 
the RO to arrange for a new VA orthopedic examination because 
the most recent such examination had been in April 2001 and 
the report of that examination did not contain sufficient 
clinical findings to fully and fairly evaluate the claim; the 
Board also noted that the last examination was not preceded 
by review of the claims file.  The veteran did not report for 
the subsequently scheduled examination.  However, in December 
2005, the Board again remanded the claim because the RO did 
not obtain and associate with the claims file a copy of the 
notice of the date and time of the examination sent to the 
veteran by the pertinent VA facility.  The Board also noted 
that the RO had notified the veteran that her claim would be 
rated based on the evidence of record if she failed to report 
for the examination, whereas 38 C.F.R. § 3.655(b) (2006) 
provides that, if the evidence is insufficient to adjudicate 
the claim, failure to report, without good cause, for an 
examination scheduled in connection with a claim for increase 
shall result in denial of the claim (emphasis added).  

After the Board's December 2005 remand, the veteran was 
notified in December 2005 that she would be scheduled for a 
new VA examination and the consequences of not reporting for 
the examination.  The VA clinic's December 2005 letter 
notifying the veteran of the scheduled January 12, 2006 
examination and the time and location of the examination is 
in the claims file.  The veteran did not appear for the 
examination and the AMC sent a June 2006 letter stating that 
the veteran should complete the enclosed form to request a 
rescheduled examination and provide reasons for failing to 
report for the January 2006 examination.  The veteran did not 
reply.  However, a January 2006 appointment event log and e-
mail message indicate that when the veteran was called on 
January 18, 2006, the person who answered the phone indicated 
that the veteran was hospitalized.

Hospitalization of the veteran is listed as an example of 
good cause in 38 C.F.R. § 3.655(a) (2006).  Although the AMC 
properly included the VA clinic's notification letter as well 
as its own letters in the claims file, the Board determines 
that a new VA examination should be scheduled because the 
evidence reflects that the veteran was hospitalized at the 
time of the VA examination scheduled for January 2006.  

In the January 2007 post-remand brief, the veteran's 
representative stated that the RO should attempt to arrange 
for an examination at the facility where the veteran is 
hospitalized.  In light of the circumstances of this case, 
the Board agrees that if the veteran is still hospitalized, 
the RO should attempt to have the examination conducted at 
the location where the veteran is hospitalized, to the extent 
that this is feasible.

The Board emphasizes that this claim has twice before been 
remanded for VA examinations for which the veteran has failed 
to appear.  Should the veteran again be unable to appear 
after being informed of the location, time, and date of the 
scheduled examination, she or her representative must contact 
the RO in advance of the scheduled examination date.  If the 
veteran again fails to appear for the scheduled examination 
without providing good cause for doing so prior to the 
examination, the claim for increase shall be denied and the 
Board will not again remand this claim for a new VA 
examination.  See 38 C.F.R. § 3.655(b).  As previously noted, 
examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran does not report 
for the scheduled examination, the RO must again obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination sent to her by the 
pertinent VA medical facility.

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following: 

1.  The RO should send to the veteran and 
her representative a letter asking if the 
veteran is still hospitalized and, if so, 
the anticipated length of this 
hospitalization.

2. The RO should arrange for the veteran 
to undergo a VA orthopedic examination, 
by a physician, to obtain information s 
to the severity of all residuals of 
bilateral inferior pubic rami fractures.  
If the veteran is hospitalized and 
indicates that the hospitalization is 
anticipated to be a lengthy one, the RO 
should attempt to schedule the 
examination at the location where the 
veteran is hospitalized, if feasible.  
Otherwise, the RO should arrange for the 
examination at another appropriate 
facility.  

The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of her 
documented medical history and 
assertions. All indicated tests and 
studies (to include X-rays of the pelvis, 
hips, and knees) should be accomplished 
(with all results made available to the 
requesting physician prior to the 
completion of his or her report), and 
clinical findings should be reported in 
detail.

With respect to each hip and knee, the 
physician should conduct range of motion 
findings, expressed in degrees, and 
render specific findings as to whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination.  If pain on motion is 
observed, the doctor should indicate the 
point at which pain begins. He or she 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss of either hip or knee due 
to pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, he 
should express such functional loss in 
terms of additional degrees of limited 
motion.  The examiner should specifically 
state whether, in his opinion, the 
veteran has slight, moderate, or marked 
residual hip or knee disability.  The 
examiner should also describe in detail 
the nature and degree of any impairment 
of the femur.

The physician should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinion expressed, in a printed 
(typewritten) report.

3.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
her by the pertinent VA medical facility.

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal.  If the veteran fails to report 
for the scheduled examination, the RO 
should deny the claim pursuant to 38 
C.F.R. § 3.655(b) (2006).  Otherwise, the 
RO should adjudicate the claim on appeal 
in light of all pertinent evidence in 
light of all pertinent evidence and legal 
authority.

6.  Unless the benefit sought on appeal 
is granted to the veteran's satisfaction, 
the RO must furnish to her and her 
representative an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford her the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this remand is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).


This REMAND must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


